Citation Nr: 1539047	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected mechanical low back pain with degenerative joint disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to October 1994 and from January 2002 to May 2005.  He had subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Denver, Colorado, currently has jurisdiction of the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in December 2011.  A transcript is of record.  The Board remanded the claims in March 2012 for additional development.

The Board also remanded a claim for entitlement to service connection for residuals of traumatic brain injury (TBI) in March 2012.  Service connection for this disability was subsequently established in a February 2014 rating decision.  Therefore, that issue is no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a May 2013 facsimile to the Denver RO, an attorney indicates that he is representing the Veteran in a claim for benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).

As the claim for increased rating is being remanded for the foregoing development, an updated VA examination should be scheduled to ascertain the current severity of the service-connected mechanical low back pain with degenerative joint disease.  Updated VA treatment records should also be obtained.  

The Board remanded the claim for entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Rather than include this issue in the February 2014 supplemental statement of the case that readjudicated the claim for an increased rating for the mechanical low back pain with degenerative joint disease, the RO included the issue of entitlement to a TDIU in a February 2014 rating decision.  This was procedurally incorrect, as the claim for entitlement to a TDIU pursuant to Rice is part of the increased rating claim and already on appeal.  Irrespective of the RO's actions, the claim for entitlement to a TDIU is inextricably intertwined with the claim for a rating in excess of 10 percent for mechanical low back pain with degenerative joint disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Cheyenne VA Medical Center, dated since October 2014.

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Schedule the Veteran for a VA examination to assess the current severity of his mechanical low back pain with degenerative joint disease.  The examiner must review the electronic claims files.  

The examiner is to identify all residuals attributable to the Veteran's service-connected mechanical low back pain with degenerative joint disease. 

The examiner is to report the range of motion measurements for the lumbar spine segment, in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected mechanical low back pain with degenerative joint disease and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his mechanical low back pain with degenerative joint disease.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims, to include the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




